Exhibit 10-a

NORDSON CORPORATION

2004 MANAGEMENT

INCENTIVE COMPENSATION PLAN

(Amended and Restated as of February 19, 2008)

 

1. PLAN OBJECTIVES

The objectives of the Plan are to enhance the Corporation’s ability to attract
and retain qualified employees and to provide incentives that motivate employees
to achieve challenging strategic and operating objectives.

 

2. DEFINITIONS

For purposes of the Plan, the following definitions will control:

 

  a. “Corporation” - Nordson Corporation, its divisions and subsidiaries.

 

  b. “Board” - The Board of Directors of Nordson Corporation.

 

  c. “Committee” – A subcommittee of the Compensation Committee of the Board
constituted in a manner consistent with the “outside director” standard of
Section 162(m) of the Internal Revenue Code.

 

  d. “Incentive Award’” - Awards made by the Committee under this Plan. All
awards will be paid in cash unless otherwise determined by the Committee.

 

  e. “Operating Cash Flow” means operating income plus depreciation,
amortization and other non-cash charges such as write-downs to the acquired or
carrying value of assets and charges for the impairment of goodwill and other
intangible assets during such period, adjusted to eliminate the effects of
expenses for restructuring or productivity initiatives and any expenses or
write-offs in connection with acquisitions or divestitures, each as defined by
generally accepted accounting principles or identified in the Company’s
financial statements, notes to financial statements or management’s discussion
and analysis.

 

  e. “Plan” - This 2004 Management Incentive Compensation Plan, as amended from
time to time.

 

  f. “Plan Year” - The Corporation’s fiscal year.



--------------------------------------------------------------------------------

3. ADMINISTRATION OF THE PLAN

The Plan will be administered by the Committee. The Committee is authorized to
interpret the Plan and to establish and amend guidelines necessary for Plan
administration. Decisions and determinations of the Committee will be binding on
all persons claiming rights under the Plan.

The Committee can amend the Plan to the extent necessary to treat the
compensation payable under the Plan as qualified performance-based compensation
exempt from the non-deductible limitation of Section 162(m) of the Internal
Revenue Code.

 

4. DESCRIPTION OF THE PLAN

At the beginning of each Plan Year, the Chief Executive Officer will submit to
the Committee recommendations for the Plan Year with respect to proposed
participants and Incentive Awards, and the Committee may approve or modify these
recommendations.

 

5. PARTICIPANTS

Participants will be selected by the Committee each Plan Year from among the
executive officers of the Corporation. Directors who are employees of the
Corporation will be eligible for participation.

 

  a. Awards under the Plan may be made only to officers of the Corporation who
are in a position to make significant contributions to the financial success of
the Corporation.

 

  b. In the event of termination of employment during a Plan Year by reason of
disability, retirement within the provisions of the Retirement Plan or other
policies of the Corporation, plant closing or divestiture of a business unit,
the participant will earn a pro-rata amount of his or her Incentive Award based
on the time employed prior to termination during the Plan Year and upon the
Corporation’s actual performance during the entire Plan Year.

 

  c. In the event of a death of a participant during the Plan Year, the
participant’s beneficiary under the Corporation’s pension plan will receive a
pro-rata amount based on the time employed prior to death during the Plan Year
and upon the Corporation’s actual performance during the entire Plan Year.

 

  d. In the event of termination of employment during a Plan Year for any other
reason, participation in the Plan will be as determined by the Committee.

 

2



--------------------------------------------------------------------------------

6. CALCULATION OF INCENTIVE AWARDS

The Incentive Award payable under the Plan for a Plan Year is equal to 1.5% of
the Company’s operating cash flow for the Plan Year, but in no event shall the
incentive award exceed $2,000,000.

The Committee may not increase the amount payable under the Plan or with respect
to an Incentive Award, but retains the discretionary authority to reduce the
amount. The Committee may also establish factors to take into consideration in
implementing its discretion, including but not limited to performance against
designated performance criteria for the Plan Year, such as return on net assets,
return on capital employed, economic value added, sales, revenue, earnings per
share, operating income, net income, earnings before interest and taxes, return
on equity, total shareholder return, market valuation, cash flow, completion of
acquisitions, product and market development, inventory management, working
capital management and customer satisfaction. Any of the foregoing performance
criteria may apply to a participant’s Incentive Award for any period in its
entirety or to any designated portion of the award opportunity, as the Committee
may specify.

 

7. PAYMENTS OF AWARDS

Following the end of the each Plan Year, the Committee will confirm the
calculation of each participant’s Incentive Award, if any, based on the
applicable formula or standard and will certify achievement of the applicable
business criteria prior to payment of any award. Payment of Incentive Awards, if
any, will be made, subject to deferral, following the Plan Year in which the
Incentive Award was earned, but in no event later than March 15 of the calendar
year next following the calendar year in which the Plan Year ends.

 

8. COMMUNICATION OF THE PLAN

After performance results are known and the Committee certifies achievement, the
Chief Executive Officer, or his designee, will communicate to each participant
the specific performance factors, the Incentive Award levels, and the manner in
which awards will be paid.

 

9. TERM OF THE PLAN

The Plan will remain in effect until terminated by the Committee.

 

3